Appeal from a judgment of the Supreme Court (Cobb, J.), entered October 5, 1994 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of threatening a correction officer in violation of a prison disciplinary rule. He claims that he was denied effective employee assistance in preparing his defense insofar as his assistant failed to obtain specific housing logs which would have exonerated him from the charges. Initially, we find that inasmuch as petitioner failed to object to the quality of assistance provided to him at the hearing, he may not raise this claim on appeal. Nonetheless, were we to consider the merits, we would find that petitioner received adequate assistance. In addition, contrary to petitioner’s assertion, it is evident that petitioner himself did not request the subject logs until after respondents’ determination was issued. In any event, given the evidence adduced at the hearing, we do not find that production of the logs would have altered the determination of guilt.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.